Opinion issued February 5, 2015.




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-14-00971-CV
                              ———————————
                  IN RE TOMASA SILVA-SIMMONS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Tomasa Silva-Simmons, has filed a petition for a writ of mandamus,
                                                                                    1
challenging trial court orders compelling responses to discovery requests.

      We deny the petition. We deny real party in interest Lawrence K. Simmons

II’s motion to dismiss the petition, and dismiss as moot all other pending motions.


1
      The underlying case is In the Interest of C.I.S., L.T.S., M.I.S., A.J.E.S., and M.A.S,
      Minors, No. 2013-59367, in the 311th District Court of Harris County, Texas, the
      Honorable Alicia K. Franklin presiding.
                                 PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.




                                        2